DETAILED ACTION

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0089435 to Tsai, in view of U.S. Patent No. 4,866,317 to Katayama and U.S. Patent No. 5,184,039 to Kraft.
Claim 1: Tsai discloses an electric actuator 1, comprising:
a driving motor 13;
a motion conversion mechanism 14 configured to convert a rotary motion of the driving motor 13 to a linear motion; and
motor case 131 configured to accommodate the driving motor 13 (Tsai discloses a housing or case which accommodates portion, including, for example, the rotor and stator of the motor),
wherein the motor case 131 comprises:
a motor-case main body 131 to accommodate the driving motor 13.
Tsai does not disclose wherein the motor case 131 comprises:
a cap member configured to accommodate a part of the driving motor 13, formed by a single member mounted to the motor-case main body 131 without intermediation of other cases,
wherein the cap member comprises:
a plurality of linear insertion holes, each of the plurality of linear insertion holes being configured to have inserted therein an electrode connected to the driving motor 13; and
a connector part configured to have connected thereto a mating connector on which a mating terminals configured to be connected to the electrodes are provided1,
wherein, in a state in which the cap member is mounted to the motor-case main body, at least a part of a portion of the cap member that accommodates the driving motor is arranged outside the motor-case main body to protrude from an end of the motor-case main body in an axial direction of the driving motor, and
wherein a mounting direction of the cap member with respect to the motor-case main body and an insertion direction of the electrodes with respect to the linear insertion holes are oriented in the same direction.

The Office turns to Katayama which teaches a motor case 1, 2 configured to accommodate a driving motor 4, 9-11,
wherein the motor case 1, 2 comprises:
a motor-case main body 1 to accommodate the driving motor 4, 9-11; and
a cap member 2 configured to accommodate a part 4 of the driving motor 4, 9-11, formed by a single member 2 mounted to the motor-case main body 1 without intermediation of other cases, and
wherein the cap member 2 comprises:
a plurality of insertion holes (shown in cross-section of FIG. 1), at least one of the insertion holes being linear and configured to insert an electrode 13 connected to the driving motor 4, 9-11; and
a connector part (see FIG. 2) configured to have connected thereto a mating connector on which mating terminals configured to be connected to the electrodes are provided, (see footnote 1),
wherein, in a state in which the cap member 2 is mounted to the motor-case main body 1, at least a part of a portion of the cap member 2 that accommodates the driving motor 4, 9-11 is arranged outside the motor-case main body 1 to protrude from an end of the motor-case main body 1 in an axial direction of the driving motor 4, 9-11, and

In view of the Katayama teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the motor case disclosed by Tsai such that the motor case 131 comprises:
a cap member (similar to cap member 2 taught by Katayama) configured to accommodate a part of the driving motor 13, formed by a single member mounted to the motor-case main body 131 without intermediation of other cases, and
wherein the cap member (taught above by Katayama) comprises:
a plurality of insertion holes configured to have inserted therein an electrode connected to the driving motor 13; and
a connector part configured to have connected thereto a mating connector on which mating terminals configured to be connected to the electrodes are provided,
wherein, in a state in which the cap member is mounted to the motor-case main body, at least a part of a portion of the cap member that accommodates the driving motor is arranged outside the motor-case main body to protrude from an end of the motor-case main body in an axial direction of the driving motor, and
wherein a mounting direction of the cap member with respect to the motor-case main body are oriented in the same direction,
in order to increase the safety of the actuator so that risk due to the hanging wires disclosed by Tsai is reduced.

The Office notes that the disclosure does not appear to disclose or teach any criticality relating to linear insertion holes.
Kraft teaches a pair of insertion holes on a motor case which are linear.
In view of the Kraft teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the electric actuator disclosed by Tsai, as modified above by Katayama, such that the plurality of insertion holes are both linear, and such that the insertion direction of the electrodes with respect to the linear insertion holes and the mounting direction of the cap member with respect to the motor-case main body are oriented in the same direction, in order to simplify assembly of the electrodes within the insertion holes.
Claim 3: Tsai, as modified above by Katayama and Kraft, discloses the electric actuator according to claim l, further comprising an actuator case 111, 112, to which the motor-case main body is mounted, and which is configured to support the motion conversion mechanism 14,
wherein a mounting direction of the motor-case main body with respect to the actuator case and the insertion direction of the electrodes with respect to the linear insertion holes are oriented in the same direction.
Claim 4: Tsai, as modified above by Katayama and Kraft, discloses the electric actuator 1 according to claim 1, wherein the motion conversion mechanism 14 comprises a ball screw 14 arranged on an axis parallel with an output shaft of the driving motor 13.2
Claim 5: Tsai, as modified above by Katayama and Kraft, discloses the electric actuator 1 according to claim 1, wherein a portion of an outer surface of the motor-case main body and a portion of an outer surface of the cap member that abut each other have a same diameter (see FIG. 1 of Katayama).
Claim 6: Tsai discloses an electric actuator 1, comprising:
a driving motor 13;
a motion conversion mechanism 14 configured to convert a rotary motion of the driving motor 13 to a linear motion; and
a motor case 131 configured to accommodate the driving motor 13 (Tsai discloses a housing or case which accommodates portion, including, for example, the rotor and stator of the motor),
wherein the motor case 131 comprises:
a motor-case main body 131 to accommodate the driving motor 13.
Tsai does not disclose wherein the motor case 131 comprises:
a cap member configured to accommodate a part of the driving motor 13, formed by a single member mounted to and in direct contact with the motor-case main body 131,
wherein the cap member comprises:

a connector part configured to have connected thereto a mating connector on which mating terminals configured to be connected to the electrodes are provided3, and
wherein, in a state in which the cap member is mounted to the motor-case main body, at least a part of a portion of the cap member that accommodates the driving motor is arranged outside the motor-case main body to protrude from an end of the motor-case main body in an axial direction of the driving motor, and
wherein a mounting direction of the cap member with respect to the motor-case main body and an insertion direction of the electrodes with respect to the linear insertion holes are oriented in the same direction.
Rather, Tsai discloses a pair of wires (see, e.g., FIG. 1) which extend outwardly from cap of the motor 13 and appear to have the potential to dangle loosely, which might increase the likelihood that the wires become caught on something during operation of the electric actuator.  If those hanging wires become caught on something, including, for example, the nut 146, then it could cause damage to the motor 13, the actuator 1, and/or compromise the safety of the system.
The Office turns to Katayama which teaches a motor case 1, 2 configured to accommodate a driving motor 4, 9-11,
wherein the motor case 1, 2 comprises:
a motor-case main body 1 to accommodate the driving motor 4, 9-11; and
cap member 2 configured to accommodate a part 4 of the driving motor 4, 9-11, formed by a single member 2 mounted to and in direct contact with the motor-case main body 1, and
wherein the cap member 2 comprises:
a plurality of insertion holes (shown in cross-section of FIG. 1), at least one of the insertion holes being linear and configured to insert an electrode 13 connected to the driving motor 4, 9-11; and
a connector part (see FIG. 2) configured to have connected thereto a mating connector on which mating terminals configured to be connected to the electrodes are provided, (see footnote 1),
wherein, in a state in which the cap member 2 is mounted to the motor-case main body 1, at least a part of a portion of the cap member 2 that accommodates the driving motor 4, 9-11 is arranged outside the motor-case main body 1 to protrude from an end of the motor-case main body 1 in an axial direction of the driving motor 4, 9-11, and
wherein a mounting direction of the cap member with respect to the motor-case main body and an insertion direction of at least one of the electrodes with respect to the linear insertion holes are oriented in the same direction.
In view of the Katayama teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the motor case disclosed by Tsai such that the motor case 131 comprises:
a cap member (similar to cap member 2 taught by Katayama) configured to accommodate a part of the driving motor 13, formed by a single member mounted to and in direct contact with the motor-case main body 131, and

a plurality of insertion holes configured to have inserted therein an electrode connected to the driving motor 13; and
a connector part configured to have connected thereto a mating connector on which mating terminals configured to be connected to the electrodes are provided,
wherein, in a state in which the cap member is mounted to the motor-case main body, at least a part of a portion of the cap member that accommodates the driving motor is arranged outside the motor-case main body to protrude from an end of the motor-case main body in an axial direction of the driving motor, and
wherein a mounting direction of the cap member with respect to the motor-case main body are oriented in the same direction,
in order to increase the safety of the actuator so that risk due to the hanging wires disclosed by Tsai is reduced.
Tsai, as modified above by Katayama, does not disclose wherein both of the plurality of insertion holes are completely linear, or wherein an insertion direction of the electrodes with respect to the linear insertion holes and a mounting direction of the cap member with respect to the motor-case main body are oriented in the same direction.
The Office notes that the disclosure does not appear to disclose or teach any criticality relating to linear insertion holes.
Kraft teaches a pair of insertion holes on a motor case which are linear.
In view of the Kraft teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the electric actuator disclosed by Tsai, as modified above by Katayama, such that the plurality of insertion holes are both linear, and such that the insertion direction of the electrodes with respect to the linear insertion holes and the mounting direction of the cap member with respect to the motor-case main body are oriented in the same direction, in order to simplify assembly of the electrodes within the insertion holes.
Claim 8: Tsai, as modified above by Katayama and Kraft, discloses the electric actuator according to claim 6, further comprising an actuator case 111, 112, to which the motor-case main body is mounted, and which is configured to support the motion conversion mechanism 14,
wherein a mounting direction of the motor-case main body with respect to the actuator case and the insertion direction of the electrodes with respect to the linear insertion holes are oriented in the same direction.
Claim 9: Tsai, as modified above by Katayama and Kraft, discloses the electric actuator 1 according to claim 6, wherein the motion conversion mechanism 14 comprises a ball screw 14 arranged on an axis parallel with an output shaft of the driving motor 13.4
Claim 10: Tsai, as modified above by Katayama and Kraft, discloses the electric actuator 1 according to claim 6, wherein a portion of an outer surface of the motor-case main body and a portion of an outer surface of the cap member that abut each other have a same diameter (see FIG. 1 of Katayama).

Response to Arguments
Applicant's arguments filed on 07/08/2021 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The following prior art is made of record, not relied upon, but could have been used as a teaching reference in lieu of Asao (as such, these references are considered pertinent to applicant's disclosure: U.S. Patent No. 5,334,897 to Ineson et al., U.S. Patent No. 6,681,799 to Gagnon, U.S. Patent No. 7,768,167 to Spaggiari.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/RANDELL J KRUG/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The “mating connector” and “mating terminal” are not positively recited in Claim 1.
        
        2 The written disclosure of Tsai does not expressly describe a ball screw; however, those having ordinary skill would understand that the nut 146 shown in FIG. 2 includes an external ball deflector, which is characteristic of a ball screw mechanism.  Further, the threads on the spindle 141 shown in FIG. 4 appear to be designed to accommodate balls.
        3 The “mating connector” and “mating terminal” are not positively recited in Claim 1.
        
        4 The written disclosure of Tsai does not expressly describe a ball screw; however, those having ordinary skill would understand that the nut 146 shown in FIG. 2 includes an external ball deflector, which is characteristic of a ball screw mechanism.  Further, the threads on the spindle 141 shown in FIG. 4 appear to be designed to accommodate balls.